                Case 2:19-cv-00933-KJN Document 31 Filed 03/10/21 Page 1 of 3


     PHILIP A. TALBERT,
 1
     Acting U.S. Attorney
 2   United States Attorney
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     S. WYETH McADAM, California State Bar No. 223876
 5          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
 7          Telephone: (415) 268-5610
            Facsimile: (415) 744-0134
 8          E-Mail: Wyeth.McAdam@ssa.gov
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
                                             SACRAMENTO DIVISION
12
13                                                            )       Case No.: 2:19-cv-00933-KJN
     ANTHONY J. SILVEIRA , III,                               )
14                                                            )       STIPULATION FOR THE AWARD AND
                       Plaintiff,                             )       PAYMENT OF ATTORNEY FEES AND
15                                                            )       EXPENSES PURSUANT TO THE EQUAL
         vs.                                                  )       ACCESS TO JUSTICE ACT, 28 U.S.C. §
16   ANDREW SAUL,                                             )       2412(d), AND COSTS PURSUANT TO
                                                              )       28 U.S.C. § 1920; ORDER
17   Commissioner of Social Security,                         )
                                                              )
18                                                            )
                       Defendant.                             )
19
20
              IT IS HEREBY STIPULATED by and between the parties through their undersigned
21
     counsel, subject to the approval of the Court, that Plaintiff Anthony J. Silveira , III be awarded
22
     attorney fees and expenses in the amount of FOUR THOUSAND FOUR HUNDRED AND
23
     FIFTY dollars ($4,450) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) and
24
     no costs. This amount represents compensation for all legal services rendered on behalf of
25
     Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. §; 2412(d).
26
     After the Court issues an order for EAJA fees to Anthony J. Silveira, III, the government will
27
     consider the matter of Anthony J. Silveira, III’s assignment of EAJA fees to Jesse S. Kaplan,
28


     Stip. and Order for EAJA Fee Award.; 2:19-cv-00933-KJN       1
                Case 2:19-cv-00933-KJN Document 31 Filed 03/10/21 Page 2 of 3



 1   Esq. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the
 2   ability to honor the assignment will depend on whether the fees are subject to any offset allowed
 3   under the United States Department of the Treasury’s Offset Program. After the order for EAJA
 4   fees is entered, the government will determine whether they are subject to any offset.
 5            Fees shall be made payable to Anthony J. Silveira , III, but if the Department of the
 6   Treasury determines that Anthony J. Silveira , III does not owe a federal debt, then the
 7   government shall cause the payment of fees, expenses and costs to be made directly to Jesse S.
 8   Kaplan, Esq., pursuant to the assignment executed by Anthony J. Silveira , III. Any payments
 9   made shall be delivered to Jesse S. Kaplan, Esq.
10            This stipulation constitutes a compromise settlement of Anthony J. Silveira, III’s request
11   for EAJA attorney fees, and does not constitute an admission of liability on the part of Defendant
12   under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
13   from, and bar to, any and all claims that Anthony J. Silveira, III and/or Jesse S. Kaplan, Esq.
14   including the Law Office of Jesse S. Kaplan, Esq. may have relating to EAJA attorney fees in
15   connection with this action.
16
17   ///
18
19
20
21   ///
22
23
24
25   ///
26
27
28


     Stip. and Order for EAJA Fee Award.; 2:19-cv-00933-KJN   2
                    Case 2:19-cv-00933-KJN Document 31 Filed 03/10/21 Page 3 of 3



 1   This award is without prejudice to the rights of Jesse S. Kaplan, Esq. and/or Law Offices of Jesse
 2   S. Kaplan to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
 3   savings clause provisions of the EAJA.
 4
 5                                                            Respectfully submitted,
 6
     Dated: March 5, 2021                                     /s/ Jesse S. Kaplan *
 7                                                            (*as authorized via e-mail)
                                                              JESSE S. KAPLAN
 8                                                            Attorney for Plaintiff
 9
                                                              PHILIP A. TALBERT,
10                                                            Acting U.S. Attorney
                                                              DEBORAH LEE STACHEL
11                                                            Regional Chief Counsel, Region IX
12                                                            Social Security Administration

13                                                By:         /s/ S. Wyeth McAdam
                                                              S. WYETH McAdam
14                                                            Special Assistant U.S. Attorney
15                                                            Attorneys for Defendant
16
17                                                        ORDER
18                Pursuant to the parties’ stipulation, IT IS SO ORDERED.
19   Dated: March 10, 2021
20
21   , silv.933

22
23
24
25
26
27
28


     Stip. and Order for EAJA Fee Award.; 2:19-cv-00933-KJN      3
